Citation Nr: 1042008	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for a respiratory disability 
(claimed as asthma).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who retired in April 2004, after 23 
years of active duty.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2008, this matter 
was remanded for further development.  In May 2010, the Board 
referred the case to the Veterans Health Administration (VHA).


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran has 
chronic rhinitis and sinusitis (with related symptoms of 
bronchitis) that had their onset in service.   .


CONCLUSION OF LAW

Service connection for chronic rhinitis and sinusitis (with 
symptoms of bronchitis) is warranted. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the benefit sought is 
being granted, there is no reason to belabor its impact in this 
matter.


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a). 

In January 2004, prior to discharge from the military, the 
Veteran submitted a claim of service connection for a respiratory 
disability (claimed as asthma).

The Veteran's service treatment records (STRs) include an 
enlistment physical examination which shows no complaints of a 
respiratory disability.  The STRs show multiple visits beginning 
in 1982 for complaints of and treatment for symptoms of 
sinusitis.  An October 2003 clinic record notes:

"Of note, in one entry by his primary care doctor, [Dr. 
H.], there is a mention of episodic asthma, treated with 
inhalers.  Episodic asthma would be a Boardable condition.  
Careful review of the medical records indicates that 
[Veteran] appears to truly only have reactive airway 
disease symptoms in association with bronchitis.  It 
appears the more likely diagnosis is bronchospasm in 
association with bronchitis.  There is no indication of any 
ongoing or regular usage of bronchodilators".

On February 2004 examination on behalf of VA, the examiner 
opined:

"For the [Veteran's] claimed condition of asthma, the 
diagnosis is exercised-induced asthma, which is currently 
asymptomatic".

On December 2009 VA examination, the impression was that the 
Veteran's respiratory disability was exercise induced asthma.  The 
examiner opined:

"It is less likely than not that this condition was 
incurred in service, as Veteran reports onset of symptoms 
and diagnosis of bronchospasm in his teenage years prior to 
entering military service.  Furthermore, this condition is 
less likely than not aggravated by military service in that 
there were no reports of exercise induced symptoms 
associated with asthma.  [STRs] show episodic bronchitis 
and upper respiratory infection in the service which is not 
uncommon with or without concurrent diagnosis of asthma".

The Board's sought an advisory medical opinion in this matter.  A 
VA pulmonologist reviewed the claims file, and in an opinion 
received in June 2010, stated, in pertinent part:

"After reviewing the Veteran's STRs and C-file, it appears 
that his respiratory condition is more consistent with 
sinusitis and chronic rhinitis rather than asthma or 
bronchitis. . . . . . For the diagnosis of sinusitis, it is 
as likely as not that it is related to the Veteran's 
complaints of postnasal drip, sinus pain, cough, nasal 
congestion and sore throat that are documented in the STRs 
and C-file. . . .I do not believe that the Veteran has 
sufficient documentation to conclude that he has asthma or 
bronchitis. . . .His clinical symptoms of bronchitis are 
most likely due to upper airway nasal congestion and 
sinusitis."

The Veteran has a chronic respiratory disability.  A VHA 
pulmonologist reviewed the record and opined that while does not 
show that he has chronic asthma, it does show that he has a 
chronic respiratory disability best characterized as chronic 
rhinitis and sinusitis (with symptoms of bronchitis).  The 
Veteran's STRs show multiple visits and treatment for symptoms of 
sinusitis.  The June 2010 VHA expert's opinion indicates that the 
Veteran's sinusitis is as likely as not related to the complaints 
of postnasal drip, sinus pain, cough, nasal congestion and sore 
throat in service.  Accordingly, all the requirements for 
establishing service connection are met; service connection for 
chronic rhinitis and sinusitis (with symptoms of bronchitis) is 
warranted.


ORDER

Service connection for chronic rhinitis /sinusitis with symptoms 
of bronchitis is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


